 



Exhibit 10.1
FIRST AMENDMENT TO SENIOR SECURED
REVOLVING CREDIT AGREEMENT, CONSENT AND
FACILITY INCREASE
                    FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT
AGREEMENT, CONSENT AND FACILITY INCREASE, dated as of December 10, 2007 (this
“Amendment”), among Kaiser Aluminum Corporation, a Delaware corporation (the
“Parent”), Kaiser Aluminum Investments Company, a Delaware corporation (“KAIC”),
Kaiser Aluminum Fabricated Products, LLC, a Delaware limited liability company
(“KAFP”), and Kaiser Aluminium International, Inc., a Delaware corporation
(“KAII”, and together with the Parent, KAIC, KAFP, each a “Borrower” and
collectively, the “Borrowers”), JPMorgan Chase Bank, N.A., a national banking
association organized under the laws of the United States (“JPMorgan Chase”) and
each of the other financial institutions party hereto (together with JPMorgan
Chase, the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders.
W I T N E S S E T H:
                    WHEREAS, the Borrowers, the original Lenders, and the
Administrative Agent have entered into that certain Senior Secured Revolving
Credit Agreement, dated as of July 6, 2006 (as so amended, supplemented or
modified, the “Credit Agreement”; capitalized terms used herein but not
otherwise defined herein shall have the meanings given such terms in the Credit
Agreement);
                    WHEREAS, the Borrowers have requested that a Facility
Increase in the amount of $65,000,000 pursuant to and in accordance with the
terms of Section 2.22 of the Credit Agreement;
                    WHEREAS, in connection with such Facility Increase, (a) the
Borrowers and the Administrative Agent have agreed to permit two additional
Lenders (the “New Lenders”) to become party to, and provide Commitments under,
the Credit Agreement, (b) the Administrative Agent, the Borrowers and the
Lenders have agreed to reallocate the Commitments among the Lenders (including
the New Lenders) as set forth on Schedule 1 attached hereto and (c) each Lender
(including the New Lenders), after giving effect to such Facility Increase,
shall purchase or sell any outstanding Loans and Letter of Credit Exposure held
by it from or to the other Lenders, as directed by the Administrative Agent,
such that, after giving effect to such purchases and sales, each Lender holds
its Commitment Percentage of any outstanding Loans and Letter of Credit
Exposure;
                    WHEREAS, the Borrowers’ Agent has elected to replace each
Non-Consenting Lender as a Lender party to the Credit Agreement pursuant to
Section 9.02(e) of the Credit Agreement, and JPMorgan Chase has agreed to
purchase, contemporaneously with the occurrence of the First Amendment Effective
Date, each Non-Consenting Lender’s Commitment up to an aggregate amount of
$20,000,000, in accordance with the terms of an Assignment and Assumption
substantially in the form of Exhibit D to the Credit Agreement;
                    WHEREAS, the Borrowers have also requested that the Lenders
and the Administrative Agent amend certain provisions of the Credit Agreement
and consent to the Borrowers’ entering into Master Bailment Agreements from time
to time, and the Lenders and the

1



--------------------------------------------------------------------------------



 



Administrative Agent are willing to so amend the Credit Agreement and consent to
the Borrowers’ entering into such Master Bailment Agreements on the terms and
subject to the conditions set forth herein;
                    NOW, THEREFORE, in consideration of the premises and the
agreements herein contained, Borrowers, Lenders, and Administrative Agent hereby
agree as follows:
ARTICLE I
AMENDMENT TO CREDIT AGREEMENT
                    Section 1.1 Amendment to Section 1.01. Section 1.01 of the
Credit Agreement is hereby amended as follows:
                              (a) The following new defined terms are hereby
inserted in proper alphabetical order:

    “Appraisal Date” shall mean, with respect to any appraisal delivered to the
Administrative Agent in accordance with the terms hereof, the last day of the
month in which the applicable Appraisal Effective Date occurs.       “Appraisal
Effective Date” shall mean, with respect to any appraisal delivered to the
Administrative Agent in accordance with the terms hereof, the date as of which
the property subject to such appraisal is appraised.       “First Amendment”
shall mean that certain First Amendment to Senior Secured Revolving Credit
Agreement and Consent, dated as of December 10, 2007.       “First Amendment
Effective Date” shall mean December 10, 2007.

                              (b) The defined term “Applicable Equipment Value”
is hereby amended and restated in its entirety to read as follows:

    “Applicable Equipment Value” shall mean, with respect to Eligible Equipment
that is Class 1 Equipment, Class 4 Equipment, Class 5 Equipment or Class 6
Equipment, (x) from the date of purchase of such Eligible Equipment to the date
such Eligible Equipment is appraised in accordance with the terms hereof, an
amount equal to 80% of the cash purchase price of such Eligible Equipment
(excluding any portion thereof attributable to engineering, design and other
soft costs or to taxes, shipping, handling, storage, delivery or similar
charges) paid by the acquiring Borrower to purchase such Eligible Equipment and
(y) at all times thereafter, the lesser of (i) the amount determined in
accordance with clause (x) and (ii) 80% of the appraised Net Orderly Liquidation
Value of such Eligible Equipment.

                              (c) The defined term “Borrowing Base” is hereby
amended by amending and restating subsection (iv) in its entirety to read as
follows:
     (iv) the sum of
          (A) the Class 1 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 1 Equipment that has not yet been appraised in
accordance with the terms hereof, plus

2



--------------------------------------------------------------------------------



 



          (B) the Class 1 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 1 Equipment that has been appraised in accordance
with the terms hereof, plus
          (C) the Class 4 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 4 Equipment that has not yet been appraised in
accordance with the terms hereof, plus
          (D) the Class 4 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 4 Equipment that has been appraised in accordance
with the terms hereof, plus
          (E) the Class 5 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 5 Equipment that has not yet been appraised in
accordance with the terms hereof, plus
          (F) the Class 5 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 5 Equipment that has been appraised in accordance
with the terms hereof, plus
          (G) the Class 6 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 6 Equipment that has not yet been appraised in
accordance with the terms hereof, plus;
           (H) the Class 6 Equipment Percentage multiplied by the Applicable
Equipment Value of the Class 6 Equipment that has been appraised in accordance
with the terms hereof; minus
                              (d) The defined term “Class 1 Equipment” is hereby
amended and restated in its entirety to read as follows:

    “Class 1 Equipment” shall mean, collectively, any and all Eligible Equipment
in existence on February 11, 2005 and any and all Eligible Equipment acquired by
the Borrower since February 11, 2005 and on or before December 31, 2007.

                              (e) The defined term “Class 1 Equipment
Percentage” is hereby amended and restated in its entirety to read as follows:

    “Class 1 Equipment Percentage” shall mean, as of any date, the percentage
equal to one hundred percent (100%) minus the percentage obtained by dividing
the number of full calendar months elapsed since September 30, 2007 by
eighty-four (84); provided, however, that upon receipt of an appraisal by the
Administrative Agent in accordance with the terms hereof with respect to Class 1
Equipment after September 30, 2007, the Class 1 Equipment Percentage shall be
reset to be equal to one hundred percent (100%) minus the percentage obtained by
dividing the number of full calendar months elapsed since the most recent
Appraisal Date with respect to such Equipment by eighty-four (84).

                              (f) The defined term “Class 4 Equipment
Percentage” is hereby amended and restated in its entirety to read as follows:

3



--------------------------------------------------------------------------------



 



    “Class 4 Equipment Percentage” shall mean, as of any date after December 31,
2008, the percentage equal to one hundred percent (100%) minus the percentage
obtained by dividing the number of full calendar months elapsed since
December 31, 2008 by eighty-four (84); provided, however, that upon receipt of
an appraisal by the Administrative Agent in accordance with the terms hereof
with respect to Class 4 Equipment after December 31, 2008, the Class 4 Equipment
Percentage shall be reset to be equal to one hundred percent (100%) minus the
percentage obtained by dividing the number of full calendar months elapsed since
the most recent Appraisal Date with respect to such Equipment by eighty-four
(84).

                              (g) The defined term “Class 5 Equipment
Percentage” is hereby amended and restated in its entirety to read as follows:

    “Class 5 Equipment Percentage” shall mean, as of any date after December 31,
2009, the percentage equal to one hundred percent (100%) minus the percentage
obtained by dividing the number of full calendar months elapsed since
December 31, 2009 by eighty-four (84); provided, however, that upon receipt of
an appraisal by the Administrative Agent in accordance with the terms hereof
with respect to Class 5 Equipment after December 31, 2009, the Class 5 Equipment
Percentage shall be reset to be equal to one hundred percent (100%) minus the
percentage obtained by dividing the number of full calendar months elapsed since
the most recent Appraisal Date with respect to such Equipment by eighty-four
(84).

                              (h) The defined term “Class 6 Equipment
Percentage” is hereby amended and restated in its entirety to read as follows:

    “Class 6 Equipment Percentage” shall mean, as of any date after December 31,
2010, the percentage equal to one hundred percent (100%) minus the percentage
obtained by dividing the number of full calendar months elapsed since
December 31, 2010 by eighty-four (84); provided, however, that upon receipt of
an appraisal by the Administrative Agent in accordance with the terms hereof
with respect to Class 6 Equipment after December 31, 2010, the Class 6 Equipment
Percentage shall be reset to be equal to one hundred percent (100%) minus the
percentage obtained by dividing the number of full calendar months elapsed since
the most recent Appraisal Date with respect to such Equipment by eighty-four
(84).

                              (i) The defined term “Commitment” is hereby
amended by amending and restating the last two sentences thereof to read as
follows:

    The amount of each Lender’s Commitment on the First Amendment Effective Date
(after the consummation of a Facility Increase of $65,000,000 pursuant to
Section 2.22 hereof, after giving effect to the reallocation of Commitments
provided for in the First Amendment and after giving effect to the purchase of
each Non-Consenting Lender’s interest hereunder by JPMorgan Chase pursuant to
the First Amendment) is set forth on Annex A — Commitment Schedule or, if
applicable, in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment. The aggregate amount of all of the Lender’s
Commitments on the First Amendment Effective is $265,000,000.

                              (j) The defined term “Eligible Equipment” is
hereby amended by (i) deleting subsection (vii) thereof and (ii) renumbering the
remaining clauses as appropriate.

4



--------------------------------------------------------------------------------



 



                              (k) The following defined terms are hereby deleted
in their entirety: Class 2 Equipment, Class 2 Equipment Percentage, Class 3
Equipment, Class 3 Equipment Percentage.
                    Section 1.2 Section 5.15. A new Section 5.15 of the Credit
Agreement is hereby added at the end of Article 5 to read as follows:
     SECTION 5.15 Bailment. At any time and from time to time that any Property
owned by any Person (other than a Borrower) is bailed to or otherwise stored at
a facility of a Borrower by any such Person, (a) enter into a Master Bailment
Agreement substantially in the form of Exhibit A to the First Amendment and
(b) keep all such Property in demarcated, segregated storage areas of the
applicable facility and ensure that no property or assets owned by any of the
Borrowers or their Subsidiaries is commingled with such Property.
                    Section 1.3 Amendment to Section 9.02. Section 9.02 of the
Credit Agreement is hereby amended by amending and restating subsection
(b)(1)(E) in its entirety to read as follows:

    (E) amend the definition of “Class 1 Equipment Percentage”, “Class 4
Equipment Percentage”, “Class 5 Equipment Percentage”, “Class 6 Equipment
Percentage”, or “Real Property Percentage”

                    Section 1.4 Amendment to Annex A — Commitment Schedule.
Annex A to the Credit Agreement is hereby amended and restated in its entirety
as set forth on Schedule 1 hereto.
ARTICLE II
CONDITIONS TO CLOSING
                    Section 2.1 The effectiveness of this Amendment is subject
to the satisfaction of the following conditions:
                              (a) First Amendment. The Borrowers and the Lenders
shall have delivered a duly executed counterpart of this Amendment to the
Administrative Agent.
                              (b) Fee Letter. Administrative Agent shall have
received a duly executed counterpart of that certain Fee Letter, dated of even
date herewith, among Administrative Agent and the Borrowers.
                              (c) Assignment and Assumption. Administrative
Agent shall have received a duly executed counterpart of an Assignment and
Assumption, dated of even date herewith, among the Administrative Agent, each
Non-Consenting Lender, JPMorgan Chase and the Borrowers’ Agent, substantially in
the form of Exhibit D to the Credit Agreement.
                              (d) Joinder Agreements. Administrative Agent shall
have received a duly executed Joinder Agreement substantially in the form of
Exhibit B hereto from each New Lender.
                              (e) Fees to Non-Consenting Lender. The Borrowers
shall have paid to each Non-Consenting Lender in same day funds on the date
hereof (1) all interest, fees and other

5



--------------------------------------------------------------------------------



 



amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date hereof, including without limitation
payments due to such Non-Consenting Lender under Sections 2.16 and 2.18 of the
Credit Agreement, and (2) an amount, if any, equal to the payment which would
have been due to such Non-Consenting Lender on the date hereof under
Section 2.17 of the Credit Agreement had any outstanding Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the JPMorgan
Chase.
ARTICLE III
FACILITY INCREASE AND REALLOCATION OF COMMITMENTS
                    Section 3.1 Facility Increase and Reallocation of
Commitments. Each of the Lenders, the Administrative Agent and each of the
Borrowers hereby agree that:
                              (a) Commitments. The amount of each Lender’s
Commitment as of the date hereof is set forth on Schedule 1 hereto, and the
aggregate amount of the Lenders’ Commitments as of the date hereof is
$265,000,000.
                              (b) Outstanding Loans and Letter of Credit
Exposure. Each Lender (including the New Lenders), after giving effect to such
Facility Increase, shall purchase or sell any outstanding Loans and Letter of
Credit Exposure held by it from or to the other Lenders, as directed by the
Administrative Agent, such that, after giving effect to such purchases and
sales, each Lender holds its Commitment Percentage of any outstanding Loans and
Letter of Credit Exposure.
                              (c) Fees and Payments. For the avoidance of doubt,
(i) prior to the First Amendment Effective Date, (A) all interest, fees and
other amounts then accrued but unpaid to any Lender by the Borrowers hereunder
to and including the date hereof, including without limitation payments due to
any Lender under Sections 2.16 and 2.18 of the Credit Agreement, and (B) an
amount, if any, equal to the payment which would have been due to any Lender on
the date hereof under Section 2.17 of the Credit Agreement had any outstanding
Loans of any Lender been prepaid on such date rather than reallocated
(collectively, the “Unpaid Amounts”) shall accrue to the Lenders in accordance
with the Commitments or, if applicable, the Commitment Percentages in effect
prior to the First Amendment Effective Date and (ii) following the First
Amendment Effective Date, all Unpaid Amounts shall accrue to the Lenders in
accordance with the Commitments or, if applicable, the Commitment Percentages in
effect on the First Amendment Effective Date set forth in Schedule 1 hereto.
ARTICLE IV
CONSENT
                    Section 4.1 Lenders’ Consent and Direction. Each of the
Lenders hereby consents to (a) any Borrower from time to time permitting
Property owned by any Person (other than another Borrower) to be bailed or
otherwise stored at a facility of a Borrower by any such Person so long as the
applicable Borrower complies with the requirements of Section 5.15 of the Credit
Agreement and (b) the execution and delivery from time to time by any applicable
Borrower of a Master Bailment Agreement substantially in the form of Exhibit A
to this Amendment (together with any amendments, restatements, supplements or
other modifications to any such Master Bailment Agreement that the
Administrative Agent deems reasonable in its Permitted Discretion) pursuant to
Section 5.15 of the Credit Agreement and agrees that the Administrative Agent
may (but shall not be obligated to) execute, in connection with the applicable
Borrower’s execution and delivery of any such Master Bailment Agreement, a
notice

6



--------------------------------------------------------------------------------



 



in substantially the form of Exhibit D to the form of Master Bailment Agreement
attached to this Amendment as Exhibit A.
ARTICLE V
MISCELLANEOUS
                    Section 5.1 Effect of Amendment. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Administrative Agent or any Lender under the Loan Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect except that, on and after the effectiveness of this Amendment, each
reference to the Credit Agreement in the Loan Documents shall mean and be a
reference to the Credit Agreement as amended by the Amendment. Nothing herein
shall be deemed to entitle any Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.
                    Section 5.2 No Representations by Lenders or Administrative
Agent. The Borrowers hereby acknowledge that they have not relied on any
representation, written or oral, express or implied, by any Lender or the
Administrative Agent, other than those expressly contained herein, in entering
into this Amendment.
                    Section 5.3 Representations of the Borrowers. Each Borrower
represents and warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties set forth in the Loan Documents (including with
respect to this Amendment and the Credit Agreement as amended hereby) are true
and correct in all material respects on and as of the date hereof with the same
effect as though made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
event such representations and warranties were true and correct in all material
respects as of such date and (b) no Default or Event of Default has occurred and
is continuing.
                    Section 5.4 Successors and Assigns. This Amendment shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of the parties hereto and the successors and assigns
of the Lenders and the Administrative Agent.
                    Section 5.5 Headings; Entire Agreement. The headings and
captions hereunder are for convenience only and shall not affect the
interpretation or construction of this Amendment. This Agreement contains the
entire understanding of the parties hereto with regard to the subject matter
contained herein.
                    Section 5.6 Severability. Any provision of this Amendment
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
                    Section 5.7 Counterparts. This Amendment may be executed in
any number of counterparts, each of which shall constitute an original, but all
of which taken together shall

7



--------------------------------------------------------------------------------



 



constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.
                    Section 5.8 Governing Law. THIS AMENDMENT SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY
CODE.
                    Section 5.9 Costs and Expenses. Whether or not the
transactions hereby contemplated shall be consummated, Borrowers shall pay all
reasonable out-of-pocket expenses (including, without limitation, expenses
incurred in connection with due diligence) of Administrative Agent associated
with this Amendment, including the reasonable out-of-pocket fees and expenses of
Administrative Agent’s counsel.
[Remainder of this page is intentionally left blank.]

8



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the undersigned have caused this
Amendment to be duly executed and delivered as of the date first above written.

            BORROWERS:


KAISER ALUMINUM CORPORATION
      By:   /s/ Daniel J. Rinkenberger         Name:   Daniel J. Rinkenberger   
    Title:   Vice President & Treasurer     

            KAISER ALUMINUM INVESTMENTS COMPANY
      By:   /s/ Daniel J. Rinkenberger         Name:   Daniel J. Rinkenberger   
    Title:   Vice President & Treasurer     

            KAISER ALUMINUM FABRICATED PRODUCTS, LLC
      By:   /s/ Daniel J. Rinkenberger         Name:   Daniel J. Rinkenberger   
    Title:   Vice President & Treasurer     

            KAISER ALUMINIUM INTERNATIONAL, INC.
      By:   /s/ Daniel J. Rinkenberger         Name:   Daniel J. Rinkenberger   
    Title:   Vice President & Treasurer     

[FIRST AMENDMENT – KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
Individually and as Administrative Agent and Lender
      By:   /s/ J. Devin Mock        Name:   J. Devin Mock        Title:   Vice
President
      2200 Ross Avenue, 9th Floor
Mail Code: TX1-2921
Dallas, TX 75201  

[FIRST AMENDMENT – KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            LENDERS:

THE CIT GROUP/BUSINESS CREDIT, INC.
      By:   /s/ Alan R. Schnacke         Name:   Alan R. Schnacke       
Title:   Vice President     

[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ D. Bruce Laughton         Name:   D. Bruce Laughton       
Title:   Managing Director     

[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, NATIONAL ASSOCIATION
      By:   /s/ Robert McDalton         Name:   Robert McDalton        Title:  
Vice President     

[FIRST AMENDMENT – KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

            WELLS FARGO FOOTHILL, LLC
      By:   /s/ Krista Wade         Name:   Krista Wade        Title:  
Assistant Vice Presdient     

[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director     

                  By:   /s/ May E. Evans         Name:   May E. Evans       
Title:   Associate Director     

[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Philip K. Liebscher         Name:   Philip K. Liebscher       
Title:   Senior Vice President     

[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            KEYBANK, NATIONAL ASSOCIATION
      By:   /s/ Timothy W. Kenealy         Name:   Timothy W. Kenealy       
Title:   Vice President     

[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



            GMAC COMMERCIAL FINANCE, LLC
      By:   /s/ Thomas Brent         Name:   Thomas Brent        Title:  
Director     

[FIRST AMENDMENT — KAISER ALUMINUM CORPORATION]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ANNEX A
Commitment Schedule

                    Lender     Commitment      
JPMorgan Chase Bank, N.A.
    $ 60,000,000      
The CIT Group/Business Credit, Inc.
    $ 35,000,000      
Wachovia Bank
    $ 35,000,000      
Bank of America
    $ 30,000,000      
Wells Fargo Foothill
    $ 30,000,000      
UBS Loan Finance LLC
    $ 25,000,000      
PNC Bank
    $ 25,000,000      
KeyBank
    $ 15,000,000      
GMAC
    $ 10,000,000      
Total
    $ 265,000,000      

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MASTER BAILMENT AGREEMENT
                    MASTER BAILMENT AGREEMENT, dated as of [date], between
Kaiser Aluminum Fabricated Products, a Delaware corporation (the “Bailee”), and
[___] (“Bailor”).
                    WHEREAS, Bailor and the Bailee are or may become parties to
certain supply agreements for the sale of Primary Aluminum (“Product”) by Bailor
to the Bailee (as any such agreement may be entered into or amended from time to
time, a “Sale Contract”).
                    WHEREAS, Bailor wishes to deliver Product (which at the time
of delivery and during the storage period referred to herein will remain
property of Bailor) from time to time into storage at the storage facility owned
by the Bailee and identified as below location(s) (the “Facility”):
Kaiser Aluminum
Trentwood, WA [or other FACILITY]
                    WHEREAS, the Bailee wishes to store such Product for Bailor
at the Facility until such time as the Product may be purchased by the Bailee
pursuant to the applicable Sale Contract.
                    NOW, THEREFORE, in consideration of the mutual promises made
herein, the parties hereto agree as follows:
                    1. Consent of the Bailee’s Creditors; No Further Liens.
                    The parties recognize that certain of the Bailee’s creditors
may from time to time hold interests in the inventory of the Bailee (including
after acquired inventory), some of which inventory will be physically located
from time to time at the Facility. By execution of this Agreement, the Bailee
represents and warrants to Bailor that it has disclosed to Bailor (i) the
identity of all secured creditors of the Bailee that hold currently effective
liens or other security interests on or in the Bailee’s inventory, and (ii) the
nature and extent of any such liens or security interests. Upon Bailor’s
request, the Bailee shall obtain the written acknowledgment by all such
creditors, or the administrative agent on behalf of such creditors, of the
existence of this Agreement and the ownership by Bailor of all the Product
stored in demarcated segregated storage areas at the Facility by the Bailee for
Bailor. Each such acknowledgment shall be in the form of Exhibit D hereto and
shall be in all respects acceptable to Bailor in its sole discretion.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
JOINDER AGREEMENT
                    This Joinder Agreement (the “Joinder Agreement”), dated as
of December ___, 2007 is entered into by [_________] (the “New Lender”),
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (the “Administrative Agent”) and
Kaiser Aluminum Corporation (the “Borrowers’ Agent”). Capitalized terms used but
not defined herein shall have the meanings given to them in that certain Senior
Secured Revolving Credit Agreement, dated as of July 6, 2006 (as so amended,
supplemented or modified, the “Credit Agreement”; capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement), among Kaiser Aluminum Corporation, a Delaware corporation
(the “Parent”), Kaiser Aluminum Investments Company, a Delaware corporation
(“KAIC”), Kaiser Aluminum Fabricated Products, LLC, a Delaware limited liability
company (“KAFP”), and Kaiser Aluminium International, Inc., a Delaware
corporation (“KAII”, and together with the Parent, KAIC, KAFP, each a “Borrower”
and collectively, the “Borrowers”), JPMorgan Chase Bank, N.A., a national
banking association organized under the laws of the United States (“JPMorgan
Chase”) and each of the other financial institutions party hereto (together with
JPMorgan Chase, the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.
                    The New Lender, the Administrative Agent and the Borrowers’
Agent hereby agree as follows:
                              (a) The New Lender hereby acknowledges, agrees and
confirms that, by its execution of this Joinder Agreement, the New Lender will
be deemed to be a Lender under the Credit Agreement and shall have all of the
obligations of a Lender thereunder as if it had executed the Credit Agreement.
                              (b) The New Lender hereby agrees to make Revolving
Loans and to acquire participations in Letters of Credit, Swingline Loans and
Protective Advances in an amount not to exceed $[_________] (the “Commitment”)
on the First Amendment Effective Date.
                              (c) The New Lender hereby represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Joinder Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to make available and maintain its
Commitment and to become a Lender, (iii) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement and to make the
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Foreign Lender, attached to the Joinder Agreement is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the New Lender.
                              (d) The New Lender agrees that it will,
independently and without reliance on the Administrative Agent or any Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents.

 



--------------------------------------------------------------------------------



 



                              (e) The New Lender agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
                    This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.
                    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Joinder Agreement are hereby agreed to:

            NEW LENDER

[_________]
      By:           Title:             

            JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Title:             

            KAISER ALUMINUM CORPORATION,
as Borrowers’ Agent
      By:           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT C
EXHIBIT A TO FINANCING STATEMENT ON FORM UCC-1
     This Financing Statement covers (i) all of Bailor’s (“Bailor”) A7E, A7I,
P1020 (the “Product”) stored from time to time in demarcated segregated storage
areas at the storage facility of [COMPANY NAME] (the “Bailee”) located at
{FACILITY ADDRESS} (the “Facility”), in accordance with the Master Bailment
Agreement dated as of _________, 200___(the “Bailment Agreement”) between Bailor
and the Bailee, as amended from time to time, and (ii) all proceeds of such
Product.
     It is the intention of Bailor and the Bailee that all of the Product is and
shall remain the property of Bailor at all times that such stored Product is in
demarcated segregated storage areas at the Facility. This Financing Statement is
filed by Bailor (i) solely as a precaution, in the event that, notwithstanding
the intention of the parties to the contrary, the storage of the Product in
demarcated segregated storage areas at the Facility from time to time is
construed to be other than a bailment, and (ii) as a notification to third
parties and potential creditors of the Bailee that Bailor is the owner of such
Product.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[BAILOR LTD. LETTERHEAD]
[DATE]
[CREDITOR ADDRESS]
Re: ____________________
Ladies and Gentlemen:
[_________] (“Bailor”) and [COMPANY NAME] (the “Bailee”) have entered into a
Master Bailment Agreement dated as of _________, 200___(the “Bailment
Agreement”), pursuant to which the Bailee will store for Bailor, as owner,
certain Primary Aluminum (collectively, the “Product”). The Product is required
to be stored in demarcated segregated storage areas at the Bailee’s facility
located at {FACILITY ADDRESS} (the “Facility”).
     Bailor understands that you may hold a security interest in all some or all
of the inventory now owned or hereafter acquired by the Bailee, some of which
may, from time to time, be located at the Facility.
     Solely as a precaution, in the event that a court of applicable
jurisdiction should construe the transactions between Bailor and the Bailee
pursuant to the Bailment Agreement to be other than a bailment, the Bailee has
granted Bailor a security interest in and to all the Product which will be
stored in demarcated segregated storage areas at the Facility for Bailor
pursuant to the Bailment Agreement (the “Stored Product”) and all proceeds
thereof. In connection with such grant of a security interest, Bailor has or
will, from time to time, file a Form UCC-1 financing statements in such
jurisdictions as Bailor deems appropriate. The description of the collateral on
such Form UCC-1 financing statements will be in the form set forth in the
attachment to this letter agreement. [EXHIBIT C WILL BE ATTACHED].
     In connection with the foregoing, please confirm our understanding and
agreement that solely with respect to the Stored Product, (i) you agree to deem
such Stored Product to be the property of Bailor and (ii) you agree that you
will not seek to enforce your security interest in respect of such Stored
Product (including any proceeds thereof).
     Please confirm your agreement to the foregoing by signing where indicated
below and return a copy of this letter agreement to the undersigned.
     Thank you for your cooperation and assistance in this matter.

 



--------------------------------------------------------------------------------



 



            [BAILOR]
      By:           Name:           Title:        

            CONFIRMED AND AGREED:

[CREDITOR]
      By:           Name:           Title:        

 